      Case 1:20-cv-00562-ALC-BCM Document 45 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     8/10/21
IN THE MATTER OF THE COMPLAINT
       -of-                                          20-CV-562 (ALC) (BCM)
MILLER'S TUG AND BARGE, INC., et al.,
                               Petitioners,
       -against-
JOHN MCLOUGHLIN, et al.,
               Claimants.

IN THE MATTER OF THE COMPLAINT
       -of-                                          20-CV-2657 (ALC) (BCM)
TAPPAN ZEE CONSTRUCTORS, LLC, AS                     ORDER
OWNER OF THE BARGE FF#14 FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY,
                       Plaintiff-Petitioner.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated on the record during today’s conference, it is hereby ORDERED
that the Court will conduct a further telephonic status conference on October 6, 2021, at 11:00
a.m. At that time, the parties are directed to call (888) 557-8511 and enter the access code
7746387. No later than September 29, 2021, the parties shall file a joint letter. In the letter, the
parties shall update the Court on the status of discovery and propose a revised discovery
schedule. Additionally, if there are any outstanding discovery disputes requiring judicial
resolution, the parties shall succinctly describe them, identify their respective positions, and
specify the relief sought.

Dated: New York, New York
       August 10, 2021
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
